Citation Nr: 1106989	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-19 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for alcohol and drug abuse.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Board notes that medical records in the claims file, while 
negative for any treatment of a mental disorder, contain several 
references to a diagnosis of depression.  As a related matter, 
the United States Court of Appeals for Veterans Claims (the 
Court) has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has 
recharacterized the Veteran's March 2007 claim for a mental 
disorder more generally to include other psychiatric disorders, 
as reflected on the cover page.

Subsequent to the May 2008 Statement of the Case, the Veteran and 
his representative submitted additional evidence, including VA 
medical records dated from December 2000 to July 2009.  While 
some of this material was duplicative of evidence already found 
within the claims file, other records are new and represent 
additional evidence.  In February 2011, the Veteran's 
representative submitted a written waiver of initial RO 
consideration of this material and the Board has accepted this 
material for inclusion in the record.  See 38 C.F.R. § 20.1304(c) 
(2010).  


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied new and material 
evidence had been submitted to reopen a claim for service 
connection for alcohol and drug abuse; although properly notified 
of the denial, the Veteran did not appeal.

2.  Evidence associated with the claims file since the May 2005 
denial, when considered by itself or in connection with evidence 
previously assembled, does not relate to an unestablished fact 
necessary to substantiate the service connection claim for 
alcohol and drug abuse, is cumulative or redundant of evidence 
previously received, and does not raise a reasonable possibility 
of substantiating the claim.

3.  The evidence of record does not show that any current 
psychiatric disorder is etiologically related to the Veteran's 
period of active duty service. 


CONCLUSIONS OF LAW

1.  The May 2005 RO rating decision that denied the Veteran's 
application to reopen his claim for service connection for 
alcohol and drug abuse is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's May 2005 denial is not 
new and material, the criteria for reopening the Veteran's 
service connection claim for alcohol and drug abuse are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

3.  The criteria for service connection for an acquired 
psychiatric disorder, to include depression, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been satisfied by information 
provided to the Veteran in letters from the RO dated in April 
2007 and July 2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

Recently the Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in both the April 2007 and July 2007 correspondence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

A review of the July 2007 VCAA notice letter shows the RO 
notified the Veteran that he would need to submit new and 
material evidence as he had been previously denied service 
connection for alcohol and drug abuse.  This letter specifically 
defined new and material evidence.  The letter also advised the 
Veteran of why this claim was denied earlier and what evidence 
was necessary to substantiate a service connection claim.  
Therefore, the Board finds that VA has complied with its duties 
under Kent.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  In view of the above, 
notice requirements pertinent to the issues on appeal have been 
met.

The Veteran has not been provided VA examinations for either 
claim.  The Board notes that a VA examination or medical opinion 
in connection with his alcohol and drug abuse claim cannot be 
provided until such claim is successfully reopened.  See 38 
C.F.R. § 3.159(c)(4)(iii) (2009).  Regarding the Veteran's claim 
for service connection for an acquired psychiatric disorder, the 
Board notes that the Veteran's service treatment records do not 
show any psychiatric problems in service.  They do show that he 
was evaluated once in service at discharge, that he was normal at 
that time, and that the Veteran signed a paper stating that there 
had been "no change" in his medical condition since his 
previous examination.  In addition, his service personnel records 
do not show that he was jailed in service, as he contended, for 
arguing with his commanding officer about his desire to leave the 
service.  Moreover, there is not competent or credible lay or 
medical evidence indicating that any current psychiatric symptoms 
are related to service.  In short, the Board finds that a VA 
mental examination is not warranted for this claim because the 
Veteran's lay evidence of a psychiatric disorder in service is 
not credible and there is no other competent or credible lay or 
medical evidence of that any current psychiatric disorder is 
related to service.  See 38 C.F.R. § 3.159(c)(4) (noting that VA 
does not have an affirmative duty to obtain an examination of a 
claimant or a medical opinion from Department healthcare 
facilities if the evidence of record contains adequate evidence 
to decide a claim); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board also finds that the duty to assist has been fulfilled 
regarding these claims as VA and private medical records relevant 
to these matters have been requested or obtained.  The available 
medical evidence is sufficient for an adequate determination of 
both claims on appeal.  Therefore, the Board finds that there has 
been substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not cause 
any prejudice to the Veteran.

New and Material Evidence - Laws and Regulations

The Veteran seeks service connection for alcohol and drug abuse.  
The RO previously considered and denied the Veteran's claim for 
service connection for alcohol and drug abuse in a May 2002 
rating decision and subsequently, in a May 2005 rating decision, 
denied the Veteran's application to reopen his claim for service 
connection for alcohol and drug abuse.  Regardless of whether or 
not the RO has reopened the claim, the question of whether new 
and material evidence has been received to reopen a claim must be 
addressed by the Board de novo regardless of any RO action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such 
attempts to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Therefore, the Board will undertake a de novo review of 
the new and material evidence issue.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The VA may then proceed to the merits of 
the claim on the basis of all of the evidence of record.

Alcohol and Drug Abuse

The claim for service connection for alcohol and drug abuse was 
formerly denied in a May 2002 rating decision as the RO found 
that the Veteran's alcohol and drug abuse was considered willful 
misconduct and not a disability under the law.  In a May 2005 
decision, the RO denied that the Veteran had submitted any new or 
material evidence with which to reopen a claim for service 
connection for alcohol and drug abuse.  Subsequently, in a letter 
dated in May 2005, the RO informed the Veteran of the prior final 
decision and of his appeal rights, but the Veteran did not appeal 
this decision.

The evidence of record at the time of the May 2005 decision 
included service treatment records; private medical records from 
the Polyclinic Medical Center in Harrisburg dated from June 1994 
to October 1994; VA medical records dated from August 1994 to 
September 1994, and from December 2000 to September 2001; a 
notice from the Social Security Administration (SSA) that the 
Veteran was not eligible for SSA disability benefits because he 
had not worked sufficient years; and three unrelated VA 
examinations dated in February 1995.  

Although notified of the May 2005 denial and of his appellate 
rights in May 2005 correspondence from the RO, the Veteran did 
not file an appeal.  As such, the May 2005 rating decision is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

In March 2007, the Veteran filed to reopen his service connection 
claim for alcohol and drug abuse.  Relevant evidence added to the 
claims file since the May 2005 denial includes: VA medical 
records dated in June 2003, October 2003, and from June 2006 to 
July 2009; a report from the SSA that it had no medical records 
to associate with the Veteran's claims file; an unrelated VA 
examination dated in July 2009; and copies of written submissions 
from the Veteran and his representative.  Much of this evidence 
pertained to the Veteran's other claims for compensation. 

Thus, while the evidence received since May 2005 may be "new" 
in the sense that it was not previously of record, none of this 
evidence submitted since May 2005 is "material" for purposes of 
reopening the Veteran's claim for service connection for alcohol 
and drug abuse.  Little of the additional evidence relates to 
alcohol and drug addiction.  New evidence in later VA treatment 
records merely notes that the Veteran had a history of addiction, 
or the frequency of his drinking and smoking cigarettes, or how 
long he had stopped using.  At the time of the May 2005 decision, 
there was evidence that the Veteran had a history of alcohol and 
drug abuse.  But the RO denied service connection because the 
Veteran's alcohol and drug abuse was considered willful 
misconduct and not a disability under the law.  None of the new 
evidence submitted since May 2005 demonstrates that the Veteran's 
substance abuse was not willful misconduct in service or that his 
alcohol and drug abuse in service was aggravated by some service-
connected disability.  The Board notes here that the Veteran has 
not been service-connected for any disability, such as a 
psychiatric disorder, since the May 2005 rating decision.

A veteran normally cannot be service-connected for alcohol and 
drug abuse because compensation cannot be paid if a disability is 
a result of a person's own willful misconduct or the abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110 (2002).  The Board notes, 
however, that in Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 
2001) the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a Veteran can receive compensation 
for an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a service-connected disability.  The Federal 
Circuit made it clear that in order to grant service connection 
for alcohol or drug abuse secondary to a service connected 
disability there must be a causal relationship between the 
service connected disability and the alcohol or drug abuse.  The 
Federal Circuit stated "clear medical evidence establishing that 
the alcohol or drug abuse disability is indeed caused by a 
Veteran's primary service connected disability and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing" is needed.  Id. at 1377.  

The new evidence introduced by the Veteran since May 2005 makes 
no such showing.  The Board notes that the new evidence the 
Veteran has submitted to VA since May 2005 that relates to 
alcohol and drug abuse is either redundant or cumulative of 
evidence submitted prior to the last prior denial, does not 
relate to an unestablished fact, or does not raise a reasonable 
possibility of substantiating the claim.  It does not provide any 
information that was not already known at the prior final denial.  
Therefore, reopening the Veteran's claim for service connection 
for alcohol and drug abuse is not warranted in this appeal.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including a psychosis, become manifest to a degree of 10 percent 
within one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Psychiatric Disorder

The Veteran has asserted that an unspecified mental condition, to 
include depression, is attributable to his military service.  In 
his March 2007 claim, the Veteran contended that that while in 
service he was sent to see a psychiatrist and a pastor after he 
had walked into the commanding officer's office and stated that 
he did not want to be a soldier.  He said that he was sent to 
jail, and refused requests to continue in service or to sign a 
paper.  He was then discharged after being seen by a psychiatrist 
and then by a pastor.  In a December 2000 signed statement, the 
Veteran stated that he was depressed and unable to hold a job and 
that he felt that his condition should be service-connected.

Service treatment records show that in March 1974, on his report 
of medical history, the Veteran checked the "yes" box when 
asked whether he ever had or now had depression or excessive 
worry and frequent trouble sleeping.  A report of mental status 
evaluation and the Veteran's discharge examination, dated the 
same date as his own report of medical history, showed no 
psychiatric abnormalities.  On the same day the Veteran had also 
signed a paper to the effect that there had been no change in his 
medical condition since a previous examination.  Aside from the 
report of mental status evaluation, which evaluated the Veteran 
as normal, there is no service treatment record showing that the 
Veteran was ever counseled or otherwise psychologically evaluated 
by a mental health professional.  While the service department 
records does not show that the Veteran saw a pastor, the Board 
does not dispute the Veteran's assertion in this regard.  Service 
personnel records found in the claims file do not show 
disciplinary action was taken near the time of his discharge from 
active duty.

Post-service, private medical records from the Polyclinic Medical 
Center of Harrisburg includes a July 1994 consultation record 
with an initial impression of adjustment disorder with anxiety 
and depression.  A follow-up August 1994 consultation records 
indicates a diagnosis of depression, with referral back to the 
July 1994 consultation record for details.  The records do not 
indicate that the Veteran's depression was associated with his 
time in service some 20 years prior.  Rather, the consultation 
record states that the Veteran acknowledged some depression 
related to his current medical condition (quadriparesis and 
cervical staphylococcus abscess) and the plight of his race in 
American society.  (The Veteran is an African American.)  It also 
was noted, however, that the Veteran described being depressed, 
off and on, for many years, though he had never been treated.  

A December 2007 VA medical record noted that the Veteran had a 
positive history for depression.  

A January 2009 VA medical record noted that the Veteran's 
psychiatric conditions included: depression, memory loss or 
confusion, anxiety, nervousness, and insomnia.  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a claim of service 
connection for an acquired psychiatric disorder, to include 
depression.  

At the outset, the Board notes that it is unclear whether the 
Veteran currently suffers from a current psychiatric disability.  
The only diagnosis of record goes back to July 1994, more than 25 
years ago, when the Veteran was assigned an impression of 
adjustment disorder.  While the Veteran has complained of 
symptoms of depression, it's dubious to assume that the evidence 
of record substantiates the Veteran's assertion of having a 
current psychiatric disorder.  In regard to claims for service 
connection, absent evidence of a current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Under such circumstances, the law provides that it is unnecessary 
to proceed to consider whether the Veteran satisfies the second 
and third prongs of service connection ,or alternatively 
satisfies continuity of symptomatology pursuant to 38 C.F.R. 
§ 3.303(d).  However, in order to afford the Veteran all 
reasonable doubt in his case, the Board will, for the sake of 
argument, assume that a current diagnosis of a psychiatric 
disorder exists.  Nonetheless, and for the reasons set forth 
below, the preponderance of the evidence remains against the 
Veteran's claim of service connection. 

A review of the evidence of record does not demonstrate that the 
Veteran had a psychiatric disorder in service or that the 
psychiatric disorder diagnosed in 1994 is related to his period 
of active service.  His service treatment records do not show any 
psychiatric problems in service.  They do show that he was given 
a psychiatric evaluation in service at the time of discharge, but 
at that time his psychiatric condition was found to be normal.  
The Veteran also signed a paper stating that there had been "no 
change" in his medical condition since a previous examination.  
In addition, his service personnel records do not show, as he had 
claimed, that he was jailed in service for arguing with his 
commanding officer about his desire to leave the service.  The 
Veteran is competent to say that he felt depressed while in 
service and thereafter, but under the circumstances of this case 
his assertions are not competent or credible to show that he had 
a diagnosis of a psychiatric disability at such time when the 
medical evidence of record shows that he was not diagnosed until 
1994, or 20 years later.

Although the Board acknowledges that starting in 1994 private 
medical records indicate that the Veteran was diagnosed with 
adjustment disorder and possible depression, this diagnosis was 
rendered 20 years after his separation from active service.  
Evidence of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board reiterates that the 
fact that the Veteran may have felt depressed in the intervening 
years does not indicate that he suffered from a chronic and 
clinically defined psychiatric disorder.

Moreover, the Veteran has not submitted any competent medical 
evidence that his diagnosed depression is related to his military 
service or that he currently has been diagnosed with a 
psychiatric disorder that is related to military service.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The only 
contention that a mental disorder is related to his period of 
active service comes from the Veteran's own assertions.  The 
Board finds that the Veteran's assertions are not credible in 
view of the absence of any service treatment records showing a 
psychiatric disorder in service and the finding at the time of 
discharge that he was, in fact, normal.  In any case, further 
inconsistency in the Veteran's assertions are raised by the July 
1994 psychiatric consultation, which reported that the Veteran's 
symptoms, as recounted by the Veteran at that time, were 
unrelated to matters of military service.  In weighing the 
credibility, VA may consider interest, bias, inconsistent 
statements, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the Veteran.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Cartright v. Derwinski, 2 
Vet. App. 24 (1991) (a Veteran's personal interest in receiving 
monetary benefits may be taken into account).  In further regard 
to the lack of credibility of the Veteran's assertions, there is 
nothing in the Veteran's service personnel records that support 
his assertions that he also argued with his commanding officer 
and was sent to jail on several occasions.  And as was noted 
earlier, the STRs include a mental status evaluation report 
finding the Veteran normal, which conflicts with his assertion of 
having a in-service psychiatric disorder.  To the extent the 
Veteran sought out counseling by a clergy member during service, 
such a fact does indicate that the Veteran had symptoms of a 
psychiatric disorder at any time before his release from service.  
Service personnel records show that he was granted an honorable 
discharge.  

In sum, there is no competent or credible lay or medical evidence 
of psychiatric symptoms until many years after service.  While 
the Veteran is competent to report symptomatology during service 
on in the interim, he does not have the requisite special medical 
knowledge necessary to render an opinion as to medical causation, 
or as to whether his feelings of depression represented a 
clinical psychiatric disorder.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  In essence, in this case there is no 
competent medical opinion of record, or credible lay evidence, 
etiologically relating the Veteran's current claimed depression 
disorder to his military service.  See Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498. (1995).

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran has a 
psychiatric disorder that was incurred as a result of his period 
of active service would be speculation, and the law provides that 
service connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

The Board has also carefully considered the benefit of the doubt 
rule, but as the preponderance of the evidence is against the 
claim, the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. 49.


ORDER

As new and material evidence has not been received, the request 
to reopen a service connection claim for alcohol and drug abuse 
is denied.

Service connection for an acquired psychiatric disorder, to 
include depression, is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


